Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  153097                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Richard H. Bernstein
            Plaintiff-Appellee,                                                                            Joan L. Larsen,
                                                                                                                     Justices
  v                                                                SC: 153097
                                                                   COA: 328689
                                                                   Wayne CC: 92-002001-FH
  KEVIN HARDEN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 21, 2015
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2016
           d1121
                                                                              Clerk